MEMC ELECTRONIC MATERIALS, INC.
FORM OF STOCK OPTION GRANT AGREEMENT
1995 Equity Incentive Plan
Three Year Vesting for Board of Directors

 THIS AGREEMENT, made as of this _______day of ____________, between MEMC
Electronic Materials, Inc. (the "Company") and __________________ (the
"Director").

 WHEREAS, the Company has adopted and maintains the MEMC Electronic Materials,
Inc. 1995 Equity Incentive Plan, as amended (the "Plan"), to promote the
interests of the Company and its stockholders by providing the Company's key
employees and directors with an appropriate incentive to encourage them to
continue in the service of the Company and to improve the growth and
profitability of the Company;

 WHEREAS, the Plan provides for the Grant to directors of Non-Qualified Stock
Options to purchase shares of Common Stock of the Company.

 NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

 1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Director a
NON-QUALIFIED STOCK OPTION (the "Option") with respect to _________ shares of
Common Stock of the Company.

 2. Grant Date. The Grant Date of the Option hereby granted is as of
_______________.

 3. Incorporation of Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Committee, shall
govern. All capitalized terms used herein shall have the meaning given to such
terms in the Plan.

 4. Exercise Price. The exercise price of each share underlying the Option
hereby granted is $______.

 5.Vesting Date. The Option shall become vested and exercisable as follows:

On
Anniversary of
Date of Grant The Option will be exercisable for the following portion of the
shares of Common Stock underlying the Option First 33 1/3% Second 66 2/3% Third
100%

 

Fractional shares shall be rounded down to the nearest whole share.

Notwithstanding the foregoing, unless the Committee determines otherwise at a
later date, if within the



--------------------------------------------------------------------------------

two year period following a Change in Control, the Director's service on the
Board of Directors of the Company is terminated by the shareholders of the
Company, the entire Option held by such Director shall become vested and
exercisable immediately as of the effective date of the termination of such
Director's service on the Board of Directors of the Company. The entire Option
held by such Director also shall become vested and exercisable immediately upon
the death or Disability of the Director.

7. Expiration Date. Subject to the provisions of the Plan and paragraph 6 above,
with respect to the Option or any portion thereof which has not become
exercisable, the Option shall expire on the date the Director's service on the
Board of Directors of the Company is terminated for any reason; and with respect
to the Option or any portion thereof which has become exercisable, the Option
shall expire on the earlier of: (i) 90 days after the date the Director's
service on the Board of Directors of the Company is terminated for any reason
other than death or Disability; (ii) three years after the date the Director's
service on the Board of Directors of the Company is terminated by reason of the
Director's death or Disability and (iii) the 10th anniversary of the Grant Date.

8. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

9. Limitation on Transfer. During the lifetime of the Director, the Option shall
be exercisable only by the Director. The Option shall not be assignable or
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Director may request authorization from the
Committee to assign his rights with respect to the Option granted herein to a
trust or custodianship, the beneficiaries of which may include only the
Director, the Director's spouse or the Director's lineal descendants (by blood
or adoption), and, if the Committee grants such authorization, the Director may
assign his rights accordingly. In the event of any such assignment, such trust
or custodianship shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Director under the Plan and this Stock Option
Grant Agreement and shall be entitled to all the rights of the Director under
the Plan.

10. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

12. Director Acknowledgment. By accepting this grant, the Director acknowledges
receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive.



--------------------------------------------------------------------------------

MEMC Electronic Materials, Inc.

By: ______________________________
Name: John Marren
Title: Chairman of the Board

 